DETAILED ACTION 
The amendment submitted on February 7, 2022 has been entered.  Claims 1, 3, 7-8, 12-13, 15, 18, 21, 23, 29-32, 34, 47-53, 62, 97-99, and 101 are allowed.  
Rejoinder 
Claim 1 is directed to allowable compounds.  Claims 52-53 and 62, directed to methods of using the allowable compounds, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patenta-bility under 37 CFR 1.104.  See MPEP 821.04(B).  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 2, 2021 is hereby withdrawn.  Applicant is advised that if any claim presented in a continuation or divisional application is antici-pated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to double patenting over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See MPEP 804.01.  
The requirement for a species election (see the action mailed on July 2, 2021 at pp. 4-6) is also withdrawn.  
Withdrawn Rejections 
The rejection of claims 1, 3, 13, 29, 31 and 34 under 35 U.S.C. 102(a)(1) as being anticipated by PubChem SID 226703021 is withdrawn because claim 1 has been amended to require that “one of X¹, X², X³, and X⁴ is N.”  
The rejection of claims 1, 7, 13, 34 and 51 under 35 U.S.C. 102(a)(1) as being anticipated by Ullrich (Bioorg. Med. Chem. Lett. 20, 2903-07) is withdrawn for the same reason.  
The rejection of claims 1, 3, 7, 13, 21, 34 and 51 under 35 U.S.C. 102(a)(1) as being anticipated by Bernatos (WO 2008/049047) is likewise withdrawn.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628